Case 9:19-cv-81503-RLR Document 22 Entered on FLSD Docket 04/08/2020 Page 1 of 5



                                             UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF FLORIDA
                                                  WEST PALM BEACH DIVISION

                                                         CASE NO.: 9:19-cv-81503


  JEFFREY LINDER, M.D.,
             Plaintiff,
  v.
  THE NORTHWESTERN MUTUAL
  LIFE INSURANCE COMPANY,
             Defendant.
  _____________________________________________________________   /

                                      JOINT DISCOVERY STATUS REPORT
             Plaintiff, Jeffrey Linder, and Defendant, The Northwestern Mutual Life Insurance

  Company, pursuant to the Order Setting Discovery Status Conference [DE 9], respectfully file

  their Joint Discovery Status Report, as follows:

             a.) Discovery propounded by each party.

                         By Plaintiff:

                         Undersigned counsel first appeared in this action as Plaintiff’s counsel on March
                         24, 2020, after prior counsel was permitted to withdraw. On April 6, 2020 Plaintiff
                         served Defendant with his first Request for Production and First Set of
                         Interrogatories. Defendant’s responses are due May 6, 2020.

                         By Defendant:

                         On January 27, 2020, Defendant served its First Request for Production on Plaintiff.
                         Plaintiff’s has not answered this request or produced documents pursuant to this
                         request.

                         On January 27, 2020, Defendant served its First Set of Interrogatories on Plaintiff.
                         This request has not yet been answered. Plaintiff has not answered this request.

                         On February 21, 2020, Defendant served 34 third-party subpoenas. Of those, less
                         than one-fourth of the entities have responded. The vast majority of third parties
                         have requested extensions of time to gather and produce records due to the Covid-
                         19 Pandemic.
Case 9:19-cv-81503-RLR Document 22 Entered on FLSD Docket 04/08/2020 Page 2 of 5




                In short, Plaintiff’s claim that, around the year 2000, Defendant incorrectly
                determined that Plaintiff was partially disabled instead of totally disabled under
                Plaintiff’s disability income policy. Thus, the scope of discovery concerns
                information dating back to the 1990s, creating significant work for the third parties,
                many of whom cannot go to their offices due to the Covid-19 Pandemic.

                Of the February 21, 2020 subpoenas, Defendant served a subpoena on Plaintiff’s
                legal entity, Jeffrey F. Linder, M.D., P.A. To date, Defendant has received no
                response.

         b.) Whether the discovery requests have been answered.

                By Plaintiff:

                Undersigned counsel first appeared in this action as Plaintiff’s counsel on March
                24, 2020, after prior counsel was permitted to withdraw. Plaintiff has yet to respond
                to Defendant’s discovery requests. Counsel conferred today at which time Plaintiff
                requested an additional extension of time until April 20, 2020 to respond.

                By Defendant:

                On January 27, 2020, Defendant served its Rule 26(a)(1) Initial Disclosures on
                Plaintiff.

                On January 31, 2020, Defendant produced a Rule 26 Initial Production, which is
                comprised of more than 5,000 pages of the claim file, with attorney-client
                privileged material withheld.

                Defendant’s responses to Plaintiff’s First Request for Production, served on
                Defendant on April 6, 2020, will be due on May 6, 2020.

                Defendant’s responses to Plaintiff’s First Set of Interrogatories are due May 6,
                served on Defendant on April 6, 2020, will be due on May 6, 2020.

         c.) The status of depositions, including number already taken, number of remaining

  depositions and whether they have been scheduled, and any explanation of any delay in scheduling

  the remaining depositions.

                By Plaintiff:

                No depositions have taken by the Plaintiff. Plaintiff anticipates taking a corporate
                representative deposition and one or more of the claims adjustors, and is
                endeavoring to schedule theses depositions promptly. Plaintiff also anticipates



                                                -2-
Case 9:19-cv-81503-RLR Document 22 Entered on FLSD Docket 04/08/2020 Page 3 of 5



               deposing persons with knowledge of Plaintiff’s occupational duties before and after
               his disability in 2000.

               By Defendant:

               No depositions have been taken by Defendant and Defendant has not yet scheduled
               any depositions.

               Regarding third party depositions, at the very least, Defendant will need to depose
               Plaintiff’s treating physicians, persons with knowledge of Plaintiff’s occupational
               duties before his purported disability in 2000, and persons with knowledge of
               Plaintiff’s occupational duties after his purported disability. Defendant has not yet
               received records from third parties that would permit Defendant to assess which
               entitles to depose.

               Regarding a deposition of Plaintiff, Defendant has not yet scheduled Plaintiff for a
               deposition because Plaintiff has not produced documents or answered Defendant’s
               discovery.

        d.) The status of expert disclosures.

               By Plaintiff:

               At this time, Plaintiff is unable to determine whether he needs expert witnesses
               because counsel has not yet completed his review of defendants 5000+ page claims
               file, and has not received Defendant’s discovery responses that are not yet due.

               By Defendant:

               At this time, Defendant is unable to determine whether it needs expert witnesses
               because it has not received discovery responses from Plaintiff.

        e.) Whether there are outstanding discovery disputes.

               By Plaintiff:

               None at present.

               By Defendant:

               Presently, Plaintiff’s discovery responses are past due. In light of Plaintiff’s
               counsel’s recent appearance in this matter, Defendant has met and conferred with
               Plaintiff’s counsel, and Defendant has agreed to a 10-day extension of time, through
               and including April 20, 2020, for Plaintiff to respond to Defendant’s written
               discovery and for Plaintiff’s entity to respond to the third-party subpoena.




                                                -3-
Case 9:19-cv-81503-RLR Document 22 Entered on FLSD Docket 04/08/2020 Page 4 of 5



         f.) Whether the parties believe that a discovery status conference is needed.

                The parties submit that a discovery status conference would be premature as
                Plaintiff’s discovery responses are outstanding. Thus, the parties propose the status
                conference presently scheduled to occur at 2:00 p.m. on April 15, 2020, be
                cancelled, and reset to occur on either April 22 or April 23.

         g.) Whether the parties can certify that all discovery will be completed by the discovery

  deadline.

                By Plaintiff:

                At this time, the Plaintiff cannot certify that all discovery will be completed by the
                discovery deadline because counsel has not yet completed his review of defendants
                5000+ page claims file; is unable to determine what experts are necessary; and the
                uncertainty of scheduling timely depositions in light of the Covid-19 pandemic.

                By Defendant:

                At this time, Defendant cannot certify that all discovery will be completed by the
                discovery deadline because Plaintiff’s discovery responses, pending since January
                2020 are past due. Moreover, in light of the Covid-19 pandemic, Defendant cannot
                anticipate when third-parties will respond.


  Respectfully Submitted,

   BENRUBI LAW, P.A.                                SHUTTS & BOWEN LLP
   Attorney for Plaintiff                           Attorneys for Defendant
   1401 Forum Way, Suite 600                        200 South Biscayne Boulevard
   West Palm Beach, FL 33401                        Suite 4100
   Ofc.: (561) 296-3963                             Miami, Florida 33131
   Fax: (561) 478-3111                              Tel: (305) 358-6300
   Email: RBenrubi@benrubilaw.com                   Fax: (305) 381-9982
   Secondary: cgarcia@benrubilaw.com
                                                    /s/ Jake Monk
   /s/ Richard M. Benrubi         .
                                                    John E. Meagher
   RICHARD M. BENRUBI, ESQ.                         Florida Bar No. 511099
   FBN: 796573
                                                    jmeagher@shutts.com
                                                    Jake Monk
                                                    Florida Bar No. 100321
                                                    jmonk@shutts.com




                                                 -4-
Case 9:19-cv-81503-RLR Document 22 Entered on FLSD Docket 04/08/2020 Page 5 of 5



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 8, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record or pro se parties identified on the attached Service List in

  the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

  or in some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                         /s/ Richard M. Benrubi
                                                         RICHARD M. BENRUBI, ESQ.
                                                         Counsel for Plaintiff




                                                  -5-
